Citation Nr: 1600824	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  15-41 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to August 27, 2014, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 27, 2014, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date prior to August 27, 2014, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Guerilla and Combination Service from February 1945 to May 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which granted entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus and assigned disability ratings effective from August 27, 2014.

In April 2015, the Veteran filed a notice of disagreement (NOD) with the effective date assigned in the March 2015 rating decision.  Subsequently, instead of issuing a statement of the case (SOC), the RO issued another rating decision in August 2015, in which it denied an earlier effective date for the grant of service connection for PTSD, bilateral hearing loss, and tinnitus.  In correspondence received by the RO in September 2015, the Veteran continued to express disagreement with the effective dates assigned.  In an October 2015 rating decision, the RO continued to deny entitlement to an earlier effective date for all three issues.  In October 2015, the Veteran filed an NOD to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  Thereafter, in November 2015, the RO issued an SOC that addressed only the issue of an earlier effective date for the grant of service connection for PTSD.  However, no SOC has been issued regarding the downstream claims for earlier effective dates for the grants of service connection for bilateral hearing loss and tinnitus.  Accordingly, the Board must remand these issues, rather than merely refer them.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

As a final matter, the Board observes that the Veteran's representative asserted in his April 2015 NOD that there is clear and unmistakable error (CUE) in the March 2015 rating action.  CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  As the March 2015 rating decision is currently on appeal, there is no final adverse RO or Board decision that can be subject to a CUE attack.  Thus, as a matter of law, the Veteran cannot assert a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  As such, the Board will not address whether there was CUE in the March 2015 rating decision.  See 38 C.F.R. § 3.105(a).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss and entitlement to an earlier effective date for the grant of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran filed an informal fully developed claim for service connection on January 15, 2014.


CONCLUSION OF LAW

The criteria for an effective date of January 15, 2014, but no earlier, for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 5103, 5107, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400 (2015); Fast Letter 10-22; Fast Letter 12-25; M21-1MR Section III.i.3.A.2.j.

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

This claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Because service connection was granted, the claim is substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, as will be discussed in greater detail below, the Board is awarding an earlier effective date of January 15, 2014, for the grant of service connection for PTSD.  This date corresponds to the earliest document of record raising a claim of entitlement to service connection, and the Veteran has acknowledged during the course of this appeal that this is the date of his original claim.  See, e.g., October 2015 Notice of Disagreement and November 2015 VA Form 646.  Under these circumstances, and as the original claim was received more than one year following the date of his separation from service, there is no possibility that any additional development would aid the Veteran in establishing entitlement to an effective date prior to January 15, 2014.  38 U.S.C.A. §§ 5103, 5103A (West 2014); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

As such, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz, supra; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran seeks an effective date prior to August 27, 2014 for the grant of service connection for PTSD.  He asserts that the effective date should be January 15, 2014, when he initially filed an informal claim for service connection under the fully developed claim (FDC) program.

On January 15, 2014, the Veteran submitted a VA Form 21-4138 that contained the statement: "I intend to apply for compensation benefits under the FDC Program.  This Statement is to preserve my effective date for entitlement to benefits.  I am in the process of assembling my claim package for submission."  

In response, the RO sent the Veteran a notification letter in June 2014, which informed him that it had received his January 2014 request for VA benefits and that it "consider[ed] this request as an informal claim for benefits."  The letter also advised the Veteran that if it received the Veteran's VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, within one year from the date of the letter, "we may be able to pay you from the date we received your informal claim."  

In August 2014, the Veteran submitted a VA Form 21-526EZ, which requested service connection for PTSD and hearing loss.  In the March 2015 rating decision on appeal, the RO granted entitlement to service connection for PTSD with an effective date of August 27, 2014, the date of the Veteran's formal application for compensation.  In the November 2015 SOC, the AOJ indicated that under the historical version of 38 CFR 3.155, an informal claim must indicate the benefit sought and "[n]othing on file before August 27, 2014 identifies PTSD as a benefit being sought."  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Thus, to the extent that the Veteran's January 15, 2014 submission did not identify the nature of the disability for which he was seeking service connection, it was not an informal claim within the meaning of 38 C.F.R. § 3.155(a).

However, the Veteran's claim was filed as a fully developed claim (FDC) pursuant to Secretary of Veterans Affairs Eric K. Shinseki's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for VA to further develop the claim and thereby allowing VA to adjudicate the claim on an expedited basis.

In June 2010, the Veterans Benefits Administration (VBA) issued Fast Letter 10-22, "Fully Developed Claims Program," to all VA Regional Offices.  It noted that "[t]his letter provides information and guidance on the implementation of the Fully Developed Claim (FDC) Program to process claims meeting FDC Criteria within a 90-day timeframe."  The letter directed all ROs to "consider any communication or action that shows intent to apply for benefits under the FDC Program as an informal FDC."  Upon receipt of an informal FDC, the letter instructed ROs to "[a]dvise the claimant to complete and return a formal claim within one year to receive benefits from the date of receipt of the informal claim."  Additionally, the letter noted that Veterans Service Officers (VSOs) had been instructed to advise Veterans to submit informal FDCs identified by the Veteran's name and claim number and the statement, "I intend to apply for compensation/pension benefits under the FDC Program.  This statement is to preserve my effective date for entitlement to benefits.  I am in the process of assembling my claim package for submission."  The letter directed that ROs should "[f]ollow the informal claims procedures above when such a statement is received."

In November 2012, the Veterans Benefits Administration (VBA) issued Fast Letter 12-25, "The Fully Developed Claims Program," which revised current procedures for the FDC Program and rescinded Fast Letter (FL) 10-22.  The letter directed regional offices to "[c]onsider any communication or action that identifies intent to file a compensation, pension, or survivor claim for processing in the FDC Program as an incomplete FDC application."  The letter also stated that "[i]f a complete FDC claim is received within one year of initiation of the incomplete FDC claim, consider the date of initiation of the incomplete FDC claim as the 'date of claim' when determining the effective date of entitlement for VA purposes."  

In February 2014, Fast Letter 12-25 was rescinded due to its incorporation in the Veterans Benefits Administration Adjudication Procedures Manual (M21-1 MR).  M21-1MR, Section III.i.3.A.2.j., "Identifying an Informal FDC," which states that "[f]or purposes of the FDC Program only, an 'informal claim' refers to a communication or action that identifies a claimant's intent to apply for benefits under the FDC Program, but does not identify the benefit(s) sought or the specific contentions on which the benefit(s) would be based."  The section also states that "[i]nformal claims will only be considered if received prior to March 24, 2015.  On or after March 24, 2015, the only effective date placeholder for FDC claims will be based on receipt of an intent to file or an incomplete application."  M21-1, Part III, Subpart i, 3.B.4.b., in turn, states that "[i]f a claimant submits an informal FDC under historical 38 CFR 3.155 (as described in M21-1, Part III, Subpart i, 3.A.2.j) within the one-year period preceding submission of a formal FDC, the rating activity must select whichever effective date is most advantageous to the claimant (the date of receipt of the informal FDC or one year prior to the date VA received the formal FDC)."

In light of the foregoing, the Board finds that the Veteran's January 15, 2014 submission was an informal FDC claim as contemplated by the above cited adjudicative guidance governing the FDC program.  In making this determination, the Board acknowledges that it is not generally bound by VA Fast Letters or VA manuals.  Nonetheless, the Board notes that the guidance in question implements adjudication procedures that are favorable to the Veteran in this case, and that those procedures have been directed to be applied by Regional Offices around the country.  Moreover, the U.S. Court of Appeals for Veterans Claims (Court) has held that substantive procedural provisions favorable to a veteran and contained outside the Code of Federal Regulations are binding on VA.  See McCormick v. Gober, 14 Vet. App. 39, 49 (2000) (requiring the Secretary to request copies of service treatment records and VA medical records pursuant to the substantive "VBA Letter Immediate Development provisions" from 1999); Patton v. West, 12 Vet. App. 272, 282 (1999) (stating that the Board "cannot ignore provisions of the Manual M21-1 ... that are favorable to a veteran" and applying an altered substantive manual provision from 1997).  

More significantly, the Veteran followed, to the letter, the procedures for filing an informal claim under the new FDC program outlined by VA in numerous Fast Letters.  In November 2015, the Veteran's representative submitted a portion of an FDC training program given to VSOs which states, "Lock in an effective date with a Informal FDC Claim."  The document also states, "Just submit the following statement 'I intend to apply for compensation/pension benefits under the FDC Program.  This Statement is to preserve my effective date for entitlement to benefits.  I am in the process of assembling my claim package for submission.'  DO NOT MENTION ANY SPECIFIC DISABILITY YET." (emphasis in original).  The document goes on to state, "Submit a formal FDC claim within a year of your informal FDC claim and your effective date will be preserved from the date of the informal claim if the medical evidence is supportive."  As noted above, the Veteran's January 15, 2014 informal FDC claim included, verbatim, the directed statement for "locking in" an effective date under the FDC program.

However, rather than allow the Veteran the benefit of following these procedures, the RO proceeded as if the Veteran had followed the proper procedures by informing the Veteran of such in the June 2014 letter, and then rejected the Veteran's informal FDC claim in March 2015.  The Veteran should not be prejudiced because the RO failed to follow its own rules.  The United States Supreme Court (Supreme Court) has held that VA must adhere to his own policies when adjudicating veterans' claims.  See Morton v Ruiz, 415 U.S. 199, 235 (1974) ("Where the rights of individuals are affected, it is incumbent upon agencies to follow their own procedures.").

As such, insofar as the record reflects that the Veteran's informal FDC claim was received by the RO on January 15, 2014, more than one year after his separation from service, and because the record fails to reveal any communication filed prior to that date that could be construed as a formal or informal claim for this specific benefit, the Board finds that the proper date of claim is the date that the informal FDC claim was received-namely, January 15, 2014.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999).

With regard to the date of entitlement, the term "date entitlement arose" is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The date of entitlement in the present case is based on the legal requirements for PTSD, which include (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-V); (2) credible supporting evidence that the claimed in service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in service stressor.  38 C.F.R. § 3.304(f).

Here, although a March 2015 VA examination represents the date that the Veteran was first clearly diagnosed with PTSD according to the criteria set forth in the DSM-V, that date is not synonymous with the date entitlement arose.  "[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  When assigning an effective date, the information in a medical opinion is what is relevant - not the date the medical opinion was provided.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

In reviewing the record, the Board finds that the Veteran's PTSD was, in fact, manifested prior to the March 2015 diagnosis.  A December 2013 VA Social Work note shows that the Veteran was having dreams of death and talked of killing people during World War II.  The VA social worker indicated that the Veteran's agitation and threats were increasing and that the Veteran "may have undiagnosed PTSD as a result of his military experience."  The Board recognizes that a social worker is not akin to a psychiatrist or psychologist, but this opinion is certainly probative as to whether the Veteran manifested PTSD symptoms.  Similarly, a January 2014 VA treatment note shows that the Veteran's wife reported that the Veteran was paranoid and very agitated.  The VA nurse practitioner indicated that the Veteran "likely" had PTSD and that the Veteran was now experiencing increased agitation without ability to calm, perseveration of memories, nightmares, and paranoia.  Finally, in April 2014, a VA psychiatrist indicated that the Veteran displayed symptoms consistent with PTSD related to military service, including escalating paranoia, delusional thinking, nightmares, and hypervigilance.  While, again, this does not show that the criteria were formally met to diagnose the condition, it is certainly probative evidence that the Veteran had sufficient manifestations at that time to even consider whether diagnosis was warranted.

In light of the foregoing, the Board finds that the date entitlement arose (i.e., December 2013) is arguably prior to the date of the Veteran's informal FDC claim (i.e., January 15, 2014).  Accordingly, the Board concludes that January 15, 2014, is the proper effective date for the award of service connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

An effective date of January 15, 2014, for the grant of service connection for posttraumatic stress disorder (PTSD), is granted.


REMAND

As noted in the Introduction, in a March 2015 rating decision, the AOJ granted entitlement to service connection for bilateral hearing loss and tinnitus and assigned disability ratings effective from August 27, 2014.  In a statement received at the RO in April 2015, the Veteran expressed disagreement with the effective date assigned.  The AOJ, however, has not issued the Veteran a SOC with respect to these issues.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issues of earlier effective dates for bilateral hearing loss and tinnitus.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran and his representative with a statement of the case regarding the issues of earlier effective dates for bilateral hearing loss and tinnitus.  Advise them of the time period in which to perfect the appeal.  If the Veteran perfects an appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


